DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II: claims 9-11, 13, 14, 16, 17 & 19 in the reply filed on 07/12/2022 is acknowledged.  The traversal is on the ground(s) that: “Group I as amended and Group 2 both mention a thermocycler in the independent claims and now have subject matter that more overlaps as a result. Based on the amendments to claim 1, Applicant respectfully submits that Groups I and II are 1) not independent and/or distinct and 2) there would not be a serious burden on the examiner if restriction is not required between Groups I and II.”  This is not found persuasive because Groups I & II as claimed have different designs, modes of operation, and/or function.  See for example Group I claims “rotating a rotary valve having a flow channel to a first valve position, the flow channel being in flow communication with a reaction chamber when in the first valve position; flowing a biological sample from a sample channel or a first reservoir through the flow channel and into the reaction chamber when the rotary valve is in the first valve position; rotating the rotary valve to a second valve position, the flow channel fluidically coupling a second reservoir and the reaction chamber when in the second valve position; flowing a reaction component from the second reservoir through the flow channel and into the reaction chamber, the reaction component interacting with the biological sample within the reaction chamber; [...]”; and Group II claims “providing a microfluidic body and a rotary valve, the microfluidic body having a body side and a fluidic network that includes a supply port and a feed port, the supply port opening to the body side, the rotary valve being rotatably mounted to the body side, the rotary valve having a first channel port, a second channel port, and a flow channel that extends between the first channel port and the second channel port; rotating the rotary valve to a first valve position at which the first channel port is in flow communication with the supply port of the microfluidic body; flowing a biological sample through the first channel port and into the flow channel when the rotary valve is in the first valve position; rotating the rotary valve to a second valve position with the biological sample within the flow channel such that the first channel port is sealed by the body side; [...]”.  There would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; and (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1-2, 4-8 and 21-27 are objected to because of the following informalities: the status markings are incorrectly stated.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-11, 13, 14, 16, 17 & 19 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Smith et al. (US 2008/0038737).
Regarding claim 9, Smith et al. teach:
9. A method comprising: 
providing a microfluidic body (2000) and a rotary valve (2002), the microfluidic body having a body side (see Fig. 2A for example) and a fluidic network that includes a supply port (i.e., any of 2016, 2020, 2024, 2028, 2032, 2036) and a feed port ( i.e., any of 2040, 2044), the supply port opening to the body side (see Fig. 2A for example), the rotary valve (2002) being rotatably mounted to the body side (see Fig. 2A for example), the rotary valve (2002) having a first channel port (i.e., upstream side “port” such as a connecting passage 2010, 2011, 2013, or associated passages 2008, 2012), a second channel port (i.e., downstream side “port” such as a connecting passage 2010, 2011, 2013, or associated passages 2008, 2012), and a flow channel (i.e., a channel of 2010, 2011, 2013, 2008, 2012) that extends between the first channel port and the second channel port (see i.e., “[...] connecting passages (2010), (2011), and (2013), which permit a port in one plane of the valve to be placed in fluid communication with ports of housing (2000) that are in the other plane of rotary valve (2002). [...] As illustrated in FIG. 2A, when such connecting passages are aligned at (2046) with ports of passages (2044) and (2016), passages (2044) and (2016) are in fluid communication.” ¶ 0074); 
rotating the rotary valve to a first valve position (position in Fig. 2C) at which the first channel port is in flow communication with the supply port (e.g., lysing reagent 2018) of the microfluidic body; 
flowing a biological sample (i.e., “mixture of lysing reagent and sample, referred to as the "lysate" or simply the "sample,"” ¶ 0077) through the first channel port and into the flow channel when the rotary valve is in the first valve position (¶ 0077); 
rotating the rotary valve to a second valve position (position in Fig. 2E) with the biological sample within the flow channel such that the first channel port is sealed by the body side (¶ 0077); and 
performing a thermocycling operation (e.g., amplification reaction) to change a temperature of the biological sample in the flow channel to a select temperature (¶ 0077).  

Regarding claims 10, 11, 13, 14, 16, 17 & 19, Smith et al. teach:
10. The method of claim 9, wherein the microfluidic body includes a reservoir port that opens to the body side and is in flow communication with a reservoir, the method further comprising rotating the rotary valve to align the first channel port and the reservoir port and inducing a flow of the biological sample within the flow channel through the first channel port into the reservoir (see i.e., “An up-stroke of piston (2056) drives the mixture of lysing reagent and sample, referred to as the "lysate" or simply the "sample," from interior chamber (2004) into sample reservoir (2022).” ¶ 0077 & Fig. 2C for example).  
11. The method of claim 10, further comprising inducing a flow of the biological sample from the reservoir through the flow channel and through the feed port of the microfluidic body (see i.e., “An up-stroke of piston (2056) drives the mixture of lysing reagent and sample, referred to as the "lysate" or simply the "sample," from interior chamber (2004) into sample reservoir (2022).” ¶ 0077 & Fig. 2C for example).  
13. The method of claim 9, wherein the second channel port is sealed by the body side when the rotary valve is in the second valve position (¶ 0077).  
14. The method of claim 9, wherein the first channel port is a first inlet port and the flow channel is a first flow channel, the rotary valve including a second inlet port (i.e., upstream side “port” such as a connecting passages 2010, 2011, 2013, or associated passages 2008, 2012) and a second flow channel (i.e., a channel of 2010, 2011, 2013, 2008, 2012), the second flow channel extending between the second inlet port and the second channel port (see ¶ 0074 & Fig. 2A for example).  
16. The method of claim 9, wherein the rotary valve includes a fluidic side and an operative side (i.e., chamber side) that face in opposite directions (see Fig. 2A for example), the thermocycler engaging the operative side to control the temperature of the biological sample (see ¶ 0051 for example).  
17. The method of claim 9, further comprising inducing a flow of the biological sample from the reservoir through the flow channel and through the feed port of the microfluidic body into a reaction chamber (1070/2042, see ¶ 0077 for example), the method also including detecting light signals from the reaction chamber (¶ 0065, Claim 29+) and wherein the reaction chamber has a remote location with respect to the rotary valve (see Fig. 1C for example).  
19. The method of claim 17, wherein a flow cell includes the reaction chamber and wherein detecting the light signals from the reaction chamber includes detecting the light signals (¶ 0065, Claim 29+) using an imaging detector (see C15/L41-43 of incorporated reference Christel et al. US 6369893) that is coupled to the flow cell and wherein the imaging detector and the flow cell are secured to each other (see Figs. 23-24 of incorporated reference Christel et al. US 6369893).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798